Bell, Chief Judge.
This is a direct appeal taken from an order of a superior court judge setting compensation for an attorney appointed in a criminal case. See Code Ann. Ch. 27-32. It has been indicated by the Supreme Court that the proper remedy for counsel to pursue in an action such as this is by mandamus against the governing authority of the county. Daniel v. Yow, 226 Ga. 544 (3a) (176 SE2d 67). See also Bibb County v. Hancock, 211 Ga. 429 (2) (86 SE2d 511). There has been no judicial proceeding in this case. Therefore, there is no judgment from which an appeal may be taken either to this court or to the Supreme Court. As there is no appealable judgment, there is no jurisdiction to decide the issue raised. The appeal is

Dismissed.


Pannell, and Deen, JJ., concur.